 

UWUINJeY OBSOWOg oo €S06-000-20-06S2 NSd Slog Aine ‘4 LQE uO |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

of . _ (Gos$4eac) | = = ante
ee omeuDs a oo oo20 bToe
yon ainyeubig T] | ceg ghdd 00 u .
| yO emMyeub[s cy Aseayed poyiisey yaa i TS E : ) ee ey YEIL) JOQUINNY afony
_* @sipubyoey — , ow Os} | —
RONG men paleo El €226 ZZL6 LZLS Zoe BSE
ay paeisiven C1] = vente peyopisey eumeuBis unpy O 1. niet im ies mete, :
Reames “es s) UN AT
FOG (ew Avoud edAL esas “se 1 | : : nn i |
= | BYOB
S . |
3 Al pL Ainwaay
S Svdhan sng > OU beL
EON C! smojaq sseippe A@Al/ap 19309 “SAA HI > AG Ae , | WO?) SS g Lu
SSO), Cy Eb wey Woy queueyip ssauppe AL@A\ep S} “a 01 passa; |
5 } ath — - : PPV S1onry -
Migcf so hed “O Nowe j baru) hq pengogii “a iSite OU JO 4OBq OUR OF PIED SiN Lome”
mou «= PF )
tN | AOE” SaineuBbig “y |

 
